Citation Nr: 1132339	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  03-25 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for tinea pedis.

2.  Entitlement to service connection for hearing loss.


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel










INTRODUCTION

The Veteran served on active duty from July 1980 to July 1984 and from May 1989 to May 1998.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in relevant part, denied the benefits sought on appeal.  The Board remanded this case in December 2005, August 2008, and again in February 2010 for additional development.

The issue of entitlement to an increased disability rating for service-connected lumbar strain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2007 statement.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The Veteran's skin disorder, which primarily began as tinea pedis, is manifested by itching, blistering, and lesions encompassing extensive areas and exposed areas, including his feet, hands and scalp.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but not higher, for service-connected tinea pedis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.1187, Diagnostic Codes (DCs) 7806, 7813 (2002).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b) (2010).  This notice must be provided prior to an initial unfavorable decision on the claim by the Agency of Original Jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated in October 2003 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The Board acknowledges that the October 2003 VCAA letter was sent after the July 2002 rating decision on appeal.  In this case, however, the Board finds that the timing of the VCAA letter does not result in prejudicial error as any such error was cured by the RO's readjudication of the claim as demonstrated by the February 2004 supplemental statement of the case (SSOC) and June 2011 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and readjudicating the claim in the form of a statement of the case to cure timing of notification defect).

The United States Court of Appeals for Veterans Claims (Court) has held that an SSOC that complies with applicable due process and notification requirements constitutes a readjudication decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III); see also Prickett, supra (holding that a statement of the case (SOC) that complies with all applicable due process and notification requirements constitutes a readjudication decision).  As the SSOCs have complied with the applicable due process and notification requirements for a decision, they constitute readjudication decisions.  Accordingly, the provision of adequate notice followed by a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Regarding the duty to assist, the RO has obtained the Veteran's VA treatment records, and has provided him with multiple VA examinations.  The Veteran has not indicated that there are any outstanding treatment records he wished VA to obtain.  There is no indication from the claims file that the Veteran has sought private treatment for his service-connected skin disorder and accordingly, no such records could be obtained.  Moreover, the Board is satisfied that the RO/AMC substantially complied with the Board's February 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to schedule the Veteran for a VA examination to determine the current severity of his service-connected tinea pedis condition, to readjudicate the Veteran's claim for service connection for hearing loss and his claim for an increased rating for tinea pedis.  In this regard, the Board notes that, on remand, the Veteran was afforded a VA skin examination in June 2010 and the RO/AMC readjudicated the Veteran's claim in a June 2011 SSOC.  

The Board notes that in its December 2005 remand, it directed the RO/AMC to afford the Veteran a VA skin examination, if possible, during an active stage of his service-connected tinea pedis.  The Veteran was afforded VA examinations in June 2006 and in June 2010.  While efforts have been made to schedule the Veteran during an active stage, a review of the examination reports reveals that neither examination appears to have been conducted during one of the Veteran's active stages.  Consequently, the Board has reached the determination that the Veteran will be afforded the benefit of the doubt with regard to the severity of his skin condition and that a higher rating will be assigned based on the manifestations exhibited during a presumed outbreak at the time of a VA medical evaluation in November 2001.  It appears that the Veteran's outbreaks have not been substantially worse than that described in the November 2001 medical report and the Veteran has not otherwise argued that his outbreaks have been worse than what was documented in that report.  Accordingly, the Board finds that further delay in order to remand the case for a new VA examination to be conducted during a future outbreak of the Veteran's skin condition is unnecessary and would not result in the assignment of an even higher rating.  As such, the Board finds that no prejudice results to the Veteran in adjudicating this claim on the evidence of record, as this evidence adequately addresses the pertinent rating criteria and is sufficient for the Board to consider the functional effects of his service-connected disability.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this issue on appeal.

II.  Increased Rating

The Veteran was originally granted service connection for bilateral tinea pedis in a July 1987 rating decision and was assigned a noncompensable disability rating, effective April 21, 1987.  The Veteran filed the instant claim for an increased disability rating in November 2001, contending that his service-connected disability was worse than currently rated.
      
      
      
      A.  Governing Law and Regulations

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2010).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2010).  Otherwise, the lower rating will be assigned.  Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  However, as discussed below, because the level of impairment associated with the Veteran's skin condition has been relatively stable throughout the appeal period, the application of staged ratings is inapplicable in this case.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  It was held in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions.

The Veteran bears the burden of presenting and supporting his claim for benefits. 38  U.S.C.A. § 5107(a) (West 2002).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

During the pendency of the Veteran's appeal, changes were made to the Schedule for Rating Disabilities for disabilities of the skin, effective August 30, 2002.  The schedular criteria were revised again, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118 (2009).  Because the regulations as amended in October 2008 apply only to claims received by VA on or after October 23, 2008, that version of the skin regulations will not be applied here. See id.  At the time the regulations were revised in August 2002, however, VA procedures provided that where a law or regulation changed after a claim had been filed but before the administrative appeal process had been concluded, the Board was to consider both the former and the latter schedular criteria.  See VAOPGCPREC 7-2003.  A liberalizing rule, however, could not be applied to a claim prior to the effective date of such law or regulation.  Id.; see also 38 U.S.C.A. § 5110(g) (West 2002).  In this case, the Veteran does get the benefit of having both the pre-August 30, 2002 and post-August 20, 2002, considered in the adjudication of his claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changed after a claim had been filed or reopened but before the administrative or judicial appeal process had been concluded, the version more favorable to appellant should be applied).  See also VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).  Accordingly, the Board will consider the rating criteria in effect both prior to and following the revisions made in August 2002.

The Veteran's bilateral tenia pedis has been evaluated under 38 C.F.R. §4.118, Diagnostic Code 7813.  Prior to August 30, 2002, tinea pedis, under Diagnostic Code 7813, was rated according to the criteria for eczema, DC 7806.  38 C.F.R. § 4.118 (2002). Diagnostic Code 7806 provided for a 10 percent rating for eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area.  A 30 percent rating is warranted for eczema with exudation or itching constant, extensive lesions, or marked disfigurement.  Id.  A 50 percent disability evaluation was provided for eczema with ulceration or extensive exfoliation or crusting and systemic or nervous manifestations, or exceptionally repugnant.  Id.

Effective August 30, 2002, in pertinent part, Diagnostic Code 7813 rated tinea pedis under the criteria for scars, or dermatitis, depending upon the predominant disability.  38 C.F.R. § 4.118 (2002).  As the Veteran has not at any time been shown to have scars that are deep, unstable, painful on examination, or that cause limited motion or limited function in any way, the Board will not consider the criteria for rating scars under 38 C.F.R. § 4.118 for the regulations in effect as of August 30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7805 (2002 and 2003), 7801, 7802, 7804 (2003).

The criteria for rating dermatitis, effective as of August 30, 2002, are found in 38 C.F.R. § 4.118, Diagnostic Code 7806.  Ratings depend, in part, on the percentage of skin affected by the dermatitis.  A rating of 10 percent is warranted where at least 5 percent, but less than 20 percent of the entire body or where at least 5 percent, but less than 20 percent of exposed areas are affected, or; where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  Id.  A rating of 60 percent is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs was required for a total duration of six weeks or more, but not constantly, during the past twelve month period.  Id.

As discussed below, because the Veteran's dermatitis has never been found to involve an area of the body greater than 20 percent or greater than 20 percent of exposed areas, or systemic therapy such as corticosteroids or other immunosuppressive drugs, a rating higher than 10 percent is not available for his skin disability under any of the criteria for rating skin conditions of the feet in effect as of August 30, 2002.  See 38 C.F.R. § 4.118, Diagnostic Codes 7806 (2003).  

	B.  Analysis

Based on a thorough review of all of the evidence of record, including VA examination reports, VA treatment records, and statements from the Veteran, the Board finds that the Veteran's service-connected tinea pedis results in outbreaks consisting of scaly, itchy skin, with blistering and burning on his feet, hands and scalp, most closely approximating the criteria for a 10 percent disability rating.  38 C.F.R. § 4.118 DCs 7806, 7813 (2002).

The Veteran contended in his November 2001 claim that the skin condition of his feet also involved both hands and his scalp.  He contended that it produced severe itching.  In the most descriptive medical report of record, a November 2001 report of VA treatment, the Veteran reported having chronic tinea of the feet and scalp and that he needed refills for his medications.  His toes were noted as red and tender.  It was noted that his feet were hyperpigmented, scaly wet, and that they he had blistering.  His scalp was flaky and noted as having pusular lesions.  His right foot had mild erythema.  He was diagnosed with tinea and he was given prescription refills for nizoral plus lotrimin.  

The record contains multiple additional medical reports referencing the Veteran's ongoing skin disorder problems.  In a February 1999 medical report, the Veteran complained of having bilateral "jungle rot" and was diagnosed with tinea pedis.  A July 2003 medical report noted that the Veteran had tiny skin pimples on his toes, in between his fingers, and on his scalp.  In a December 2003 medical report, it was noted that the Veteran presented with dry, healed sores on his right foot and very small "pinpoint" darkened spots on his trunk, hands, and arms.  Finally, in a January 2004 medical report, the Veteran complained of having a fungal infection to both feet, with dark brown and black spots.  He stated that the fungus was spreading to other areas of his feet and hands and requested a stronger prescription.  On examination, it was noted that he had peeling on the plantar side.  He did not have itching at that time.  

The Veteran was afforded a general VA examination in May 2002.  At his examination, the Veteran reported that he had had persistent flare-ups of his bilateral foot fungus since 1982.  He reported that he was evaluated by military physicians in 1993 and that he was given a topical medication which resolved his symptoms for one full year.  Since then, he had experienced persistent intermittent flare-ups that occurred at least once a year.  The examiner noted that the Veteran had inter-digital dry scales on his feet.  The skin was pink on the bilateral sole, and mild scaling was noted.  There was no ulceration, exfoliation or crusting.  There were no associated systemic or nervous manifestations.

The Veteran was afforded a VA scar examination in June 2006.  The Veteran reported to the examiner that his skin condition had spread to his hands in the 1990s and to his scalp in the late 1990s.  He reported that his feet and scalp itch and that his hands burn.  The examiner noted that the Veteran had five-two millimeter circular lesions on the sole of his left foot and a two millimeter crack between digits four and five.  He had one dry, minimally raised two millimeter circular papule on the medial sole of his right foot, and one-one millimeter dried crusty lesion between digits one and two.  He additionally had blistering vesicles on both hands and several one millimeter circular blisters on digits two and five.  No lesions or scars were found on the Veteran's head.  The examination report noted that there was no evidence of exfoliation, exudation, disfigurement, scarring, ulceration or itching, and no evidence of systemic or nervous system involvement.  The examiner diagnosed the Veteran with tinea pedis, with inactive minimal objective findings.  The examiner opined that the hand lesions were not connected with the Veteran's tinea.  The examiner additionally noted that while the findings were minimal, they could possible represent dyshidrotic eczema.  

The Veteran was afforded a final VA examination for the skin in June 2010.  The examiner did not document any skin process to either the right or the left foot.  The examiner noted that there was no scarring or other residuals of skin infections, to include on the plantar area, and the dorsum between the toes, noted on examination.  The examiner diagnosed the Veteran with bilateral tinea pedis clinically in remission.  The examiner did not comment on any skin condition of the Veteran's hands or scalp.

In a March 2009 statement, the Veteran reported that his skin condition had travelled from his feet to his hands, to his scalp, and more recently, to his face.  

On this record, the Board finds that the symptoms associated with the Veteran's service-connected skin condition of the feet most closely resemble the criteria for a 10 percent disability rating under 38 C.F.R. § 4.118, DC 7806 (2002), for eczema with exfoliation, exudation or itching, involving an exposed surface or extensive area.  In reaching this determination, the Board is satisfied that the Veteran's November 2001 medical report, very likely during a typical outbreak of the Veteran's skin condition, is the most representative of the symptoms associated with his service-connected condition.  In that report, it was noted that the Veteran had hyperpigmented, scaly wet, and blistering feet.  His scalp was flaky and noted as having pusular lesions, and his right foot had mild erythema.  The Veteran was diagnosed with tinea at that time.  On this record the Board concludes that the tinea diagnosis applied to the entirety of the Veteran's skin condition, including his feet and scalp.  Additionally, the Veteran has consistently and credibly reported that his outbreaks consistently affect his feet, hands and scalp.  He has described essentially the same symptoms affecting each area, including, itching, blistering, burning, and lesions.  Finally, as noted previously, the Board has also reached the determination that the Veteran's VA examinations have not been performed during the height of his outbreaks, and that remand for further examination would only serve to delay a determination on the Veteran's claim.  

Although a 10 percent rating is warranted, the Veteran does not meet the criteria for the next higher 30 percent rating, under 38 C.F.R. § 4.118, DC 7806 (2002), because the evidence does not suggest that the Veteran has had exudiation or constant itching, extensive lesions, or marked disfigurement.  While the Veteran's outbreaks have been noted to consist of itching, blistering, and lesions, the itching only perseveres during the outbreaks, and his blistering has not been equated to exudiation.  Finally, his lesions have not been noted as being extensive and no disfigurement has been noted to result from his service-connected condition.  The Veteran has not reported any more severe symptoms than those noted on his November 2001 medical report.  Accordingly, a disability rating of 10 percent, and not higher, is granted for the Veteran's service-connected skin condition.

In determining whether a higher rating is warranted for a service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports the Veteran's claim that he is entitled to a 10 percent disability rating for his service-connected tinea pedis.

III.  Extraschedular Consideration

The rating schedule represents as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  See 38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  See 38 C.F.R. § 3.321(b) (2010).

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular disability evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's skin condition (i.e., outbreaks with scaly skin, itching, blistering, burning, and lesions) are not shown to cause any impairment that is not already contemplated by the rating criteria.  The 10 percent rating assigned under DCs 7806 and 7813 contemplates symptoms such as those exhibited by the Veteran, and the Board finds that these rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for these claims.


ORDER

Entitlement to a 10 percent disability rating, but not higher, for service-connected tinea pedis is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

The Veteran's remaining claim is that of entitlement to service connection for hearing loss.  The Board finds that this claim must again be remanded for additional development as described below.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has hearing loss as a result of his active military service.  The Veteran's service treatment records reveal that he has had normal hearing results, for VA purposes, on all audiological evaluations during service except one.  38 C.F.R. § 3.385 (2010).  In April 1995, the Veteran was noted as having hearing loss of 100+ decibels for the left ear at the 4000 Hertz frequency.  All in-service audiological tests performed prior to and and following this date revealed normal results.

The Board previously remanded this issue to the RO/AMC for readjudication.  The RO/AMC afforded the Veteran an audiological compensation and pension examination in December 2008.  Audiological testing revealed that, for VA purposes, the Veteran had hearing loss in the left ear.  See 38 C.F.R. § 3.385 (2010).  Notably, however, the examiner did not provide an opinion as to the etiology of the Veteran's left-ear hearing loss.  The RO/AMC then readjudicated this issue in the June 2011 SSOC, denying the hearing loss claim.  Accordingly, the Board finds that this issue must be remanded in order for the Veteran to be afforded a new VA audiological examination to determine his current hearing loss levels and for a VA examiner to provide an opinion as to the nature and etiology of the Veteran's hearing loss.

Additionally, the Board observes that the Veteran provided a statement dated in February 2004 indicating that he believed his hearing loss had increased in severity at least in part because of a constant elevation of his service-connected tinnitus.  Therefore, the VA examiner should be asked to provide an opinion as to whether the Veteran's bilateral hearing loss is secondary to his service-connected tinnitus.

As this issue is being remanded for the foregoing reasons, any recent VA treatment records pertaining to the Veteran's hearing problems should also be obtained on remand.  In this regard, the Board observes that the Veteran has received fairly regular VA treatment for his tinnitus and other problems of the ears, and records of his VA care, dated since April 2009, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his hearing problems from the VA Health System in El Paso, Texas, dated since April 2009.  

2.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any current hearing loss.  The claims file and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss had its onset during active service or is related to any in-service disease, event, or injury, including military noise exposure.  In doing so, the examiner should discuss the significance, if any, of the fact that the Veteran was found to have 100+ decibel hearing loss at the 4000 Hertz frequency on an April 1995 VA audiological evaluation, and that the Veteran's was diagnosed with hearing loss at the 4000 Hertz frequency, for VA purposes, in the left ear during his December 2008 audiological examination.  

The examiner should also provide an opinion as to whether any diagnosed hearing loss is proximately due to or the result of the Veteran's service-connected tinnitus.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's service connection claim on appeal.  If the claim remains denied, provide the Veteran with a supplemental statement of the case, and after he has had an adequate opportunity to respond, return this issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


